COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Darrell Lee Hodges, Junior v. Safeco Lloyds Insurance Company

Appellate case number:    01-13-00691-CV

Trial court case number: 2013-17765

Trial court:              281st District Court of Harris County

Date motion filed:        May 19, 2014

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED    GRANTED.


Judge’s signature:             /s/ Sherry Radack
                          Acting individually    Acting for the Court

Panel consists of: Chief Justice Radack and Justices Massengale and Huddle


Date: September 2, 2014